Citation Nr: 1616920	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO. 14-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected residuals of left foot injury, status post fracture of left OS calcis (heel) and 5th metatarsal, post-operative, with scar (a left foot disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This issue was previously before the Board in October 2015 and was remanded for further development. Specifically, the Board requested an additional VA examination be provided. Such an examination was provided in November 2015, and this matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's left foot disability was not severe at any point during the period on appeal.

2. Effective November 18, 2015, the Veteran's left foot disability caused moderate limitation of motion of his left ankle.






CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for service-connected left foot disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.71a, Diagnostic Code 5284 (2015).

2. The criteria for a 10 percent rating for limitation of motion of the left ankle due to service-connected left foot disability have been met effective November 18, 2015. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Required notice was provided by a letter dated February 2013 which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication. The letter also informed the Veteran how disability ratings and effective dates were established. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains private and VA examination reports. The duty to obtain relevant records is satisfied. 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012). 

The Veteran was provided with two VA examinations during the period on appeal. The examiners all reviewed the Veteran's claims file, noted his self-reported medical history, interviewed the Veteran, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Thus, the VA examinations are adequate to decide the Veteran's claim.

The Veteran was also provided with the opportunity for a hearing before the Board, but he declined. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2). Accordingly, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Increased Rating for Left Foot Disability

The Veteran has been assigned a 20 percent rating for his service-connected residuals of left foot injury throughout the period on appeal under DC 5284, for other foot injuries. Under this DC, a 20 percent rating is assigned for moderately severe foot injury, and a higher, maximum, 30 percent rating is assigned for severe foot injuries. 38 C.F.R. § 4.72.

During the pendency of this appeal, the Veteran was also assigned a separate 10 percent rating for scarring of the left ankle under DC 7804 in a December 2015 rating decision. The Veteran did not appeal this decision, and it is therefore not on appeal before the Board.

The Veteran has consistently asserted that his residuals of surgery to his left heel warrant a rating higher than a 20 percent. In a February 2013 written statement, he described experiencing pain shooting from his heel up his left leg and as a result he cannot stand for more than a few minutes and cannot walk for more than a few steps. He stated the VA medical facility made a prosthetic insert for his left heel, but the hard plastic cut into his feel and made the pain worse. He takes Vicodin to treat the pain.

In March 2013, he was provided with a VA examination. X-ray revealed elongated irregular bony project from base of the 5th metatarsal due to old trauma, minimal spurring and mild joint space narrowing at the 1st metatarsophalangeal joint, and large plantar calcaneal spur. The examiner indicated the Veteran did not have hammar toes, hallux valgus, hallux rigidus, claw foot, or malunion of the tarsal or metatarsal bones. Accordingly, separate or higher ratings under these diagnostic codes are not warranted. He also noted the Veteran had scarring, but these scares were not painful, unstable, or covered an area of more than 30 square centimeters. Instead, he had three scars on his heel there was approximately 3.5cm by .3cm each. Therefore, no separate or higher ratings for scarring were warranted.

Instead, the examiner indicated the Veteran had "other" foot injury of status post left foot heel with 5th metatarsal fractures, and as a result the Veteran walked with slightly antalgic gait due to foot and heel pain. He opined the Veteran's current condition was a progression of his previous diagnosis, and based on all the foregoing, opined the Veteran's 'other' left foot disorder was moderate in severity. Because this examiner's report noted only a slight antalgic gait and specifically opined the Veteran's disorder was moderate in severity, this report does not suggest a higher rating was warranted.

In an April 2013 written notice of disagreement, the Veteran indicated he could no longer work at the hardware store near his house due to pain from standing or walking on his left foot. However, the claims file does not include any medical opinion suggesting the Veteran was unable to work due to his left foot disorder.

In March 2015, the Veteran was evaluated by a private physician regarding his left foot pain. An x-ray was taken which revealed spurs in the left heel.

In November 2015, the Veteran was provided with an additional VA examination. This examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran. The examiner again indicated the Veteran did not have hammer toe, hallux valgus, hallux rigidus, or pes cavus, and therefore separate ratings under these codes are not warranted. The examiner considered the Veteran's complaints of chronic pain in his left heel which radiates into the calf and prevents him from standing longer than 5 minutes or walking more than half a block. Based on all this, the examiner opined the Veteran's left foot disability was moderately severe and compromised weight bearing. As a result, the Veteran regularly used a cane to avoid ambulation. Therefore, although this examiner's report suggests the Veteran's left foot disability increased in severity, it does not suggest the Veteran's disability was severe, and therefore still did meet the criteria associated with a higher rating under DC 5284.

The examiner also conducted range of motion testing and noted the Veteran currently did not demonstrate any loss of motion in the left foot or ankle. However, during flare-ups following extended use, the examiner opined the Veteran experienced plantar flexion limited to 10 degrees on dorsiflexion and to 30 degrees on plantar flexion in his left ankle. Under VA regulations, DC 5271 provides a 10 percent rating for moderate limitation of motion of the ankle, and a maximum 20 percent rating for marked limited of the ankle. Although the schedular ratings do not provide further clarification of "moderate" or "marked," the VBA's Live Manual, the guidance of adjudication procedures, provides that moderate limitation of the ankle is present when there is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while marked limited of motion is demonstrated when there is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion. See VBA Manual M21-1, III.iv.4.A.3.k. Therefore, affording all benefit of the doubt to the Veteran, during flare-ups he experiences moderate limitation of motion of his left ankle. As a result, a separate rating not to exceed 10 percent is warranted under DC 5271. Because this limitation of motion of the ankle was first mentioned during his second VA examination, this separate 10 percent rating shall be effective November 18, 2015, the date of that examination.

Finally, the Board has considered whether a separate rating for pain in the left foot, especially upon standing and walking, is warranted under 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint). However, the diagnostic codes related to the foot do not provide for a compensable rating based on limitation of motion. Therefore, no compensable rating is available under Burton. See Sowers v. McDonald, No. 14-0217, 2016 WL 563055, at *6 (Vet. App. Feb. 12, 2016) (holding that where the applicable diagnostic code does not provide for a compensable rating, § 4.59 does not apply, and may not be used to assign a compensable rating). Therefore, no separate compensable rating based on the Veteran's pain in the left foot is available.

In summary, the evidence does not establish the Veteran's left foot disability was severe at any point during the period on appeal, and a rating in excess of 20 percent under DC 5284 is denied. However, a separate rating not to exceed 10 percent is granted under DC 5271 for limitation of motion of the left ankle effective November 18, 2015, the date of the examiner during which this disability was first noted. To this limited extent, the Veteran's appeal is granted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1). The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left foot disability that would render the schedular criteria inadequate. The Veteran's main symptoms were complaints of pain and limitation of motion. These symptoms were specifically contemplated in the schedular ratings that were assigned, in part serve as the basis for the increased rating assigned above. In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised. As discussed, in his April 2013 written notice of disagreement, the Veteran indicated he could no longer work at the hardware store near his house due to pain from standing or walking on his left foot. However, the Veteran has not asserted, and the evidence does not suggest, he is unable to perform any employment as a result of his left foot disability, but instead he has merely asserted he is unable to continue that specific job. Because there is no suggestion of total unemployability, the Board finds that Rice is not applicable.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected left foot injury is denied.

A 10 percent rating for limitation of the motion of the left ankle is granted effective November 18, 2015.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


